Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
EXAMINER’S COMMENTS
The amendments to the claims and arguments are sufficient to overcome the outstanding rejections set forth in the previous Office Action
Claims 34-60 have been allowed.

Allowable Subject Matter
	The following is a statement of reasons for the indication of allowable subject matter: The prior art record and references as cited fail to teach a method for assessing ability of a cranio-spinal cavity of a human subject to remove molecular substances therefrom, comprising:
(a) measuring once or at selectable time intervals a concentration or radiation level of an indicator fluid in a blood or urine sample from the subject, wherein the sample has been obtained following administration of the indicator fluid to the cerebrospinal fluid compartment of the subject’s cranio-spinal cavity, and wherein the indicator fluid comprises:
(i) a computed tomography (CT) contrast agent,
(ii) a magnetic resonance imaging (MRI) contrast agent, or

(b) determining a parameter of removal from the measurement that indicates the ability of the cranio-spinal cavity to remove molecular substances, wherein the parameter of removal comprises at least one of:
(i) a concentration or a change in concentration of the indicator fluid, or a level or a change in level of nuclear radiation when the indicator fluid is a radioactive ligand,
(ii) removal of the indicator fluid versus time, or
(iii) half-time of the indicator fluid, or half-life when the indicator fluid is a radioactive ligand.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M SANTOS RODRIGUEZ whose telephone number is (571)270-77822.  The examiner can normally be reached on Monday-Friday 8:30am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM THOMSON can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	
/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        




























S/